Citation Nr: 0415917	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  01-01 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from July 1981 to July 1983.

This appeal arises from a July 2000 rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
bilateral knee disability and bilateral foot disability.  The 
claim was reconsidered after the veteran submitted additional 
records.  The RO denied the claim again in a decision dated 
November 2001.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to assist the 
veteran in developing the facts to substantiate his claim.

Although the RO attempted to obtain the veteran's service 
medical records from the veteran's Service Department, the 
U.S. Army reported that these records were unavailable.  
Subsequently, the veteran's representative sent the RO 
records received from the National Guard Headquarters in 
Milford, MA.  Most of these records are from the veteran's 
reserve duty with the National Guard, with only one report 
from the veteran's period of active duty.  The records in the 
claims file are poor photocopies and do not include most of 
the veteran's active duty service medical records.  
Therefore, the RO must make another attempt to obtain the 
veteran's service medical records by contacting the veteran's 
National Guard unit directly.  Also, it may be beneficial to 
obtain sick call reports to verify the veteran's claims of 
treatment.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should contact the 
appropriate service department and 
request sick call reports from the 
veteran's time of active duty service.  
Specifically, the veteran has alleged 
his disabilities began with leg 
injuries during basic training at Fort 
Sill, Oklahoma, in July 1981.  The RO 
should request sick call records for 
this period through the end of the 
veteran's active duty service in July 
1983.

2.  The RO should contact the veteran's 
National Guard unit to determine if they 
have service medical records for the 
veteran.  If the records have been 
retired to another facility, the RO 
should attempt to locate them.  

3.  The RO should schedule the veteran 
for an orthopedic examination in order 
to ascertain the nature of any knee and 
foot disabilities present.  The claims 
folder must be made available to the 
examiner for review.  The examiner 
should give a diagnosis identifying the 
veteran's knee and foot disabilities.  

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order. The appellant has 
the right to submit additional evidence 
and argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



